Name: Eighteenth Commission Directive 77/471/EEC of 11 July 1977 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1977-07-20

 Avis juridique important|31977L0471Eighteenth Commission Directive 77/471/EEC of 11 July 1977 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 180 , 20/07/1977 P. 0027 - 0028 Greek special edition: Chapter 03 Volume 18 P. 0217 ****( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 60 , 5 . 3 . 1977 , P . 15 . EIGHTEENTH COMMISSION DIRECTIVE OF 11 JULY 1977 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 77/471/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ), AS LAST AMENDED BY THE SEVENTEENTH COMMISSION DIRECTIVE 77/179/EEC ( 2 ), AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS THIS DIRECTIVE PROVIDES FOR THE CONTENTS OF THE ANNEXES TO BE REGULARLY AMENDED TO TAKE ACCOUNT OF DEVELOPMENTS IN SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS THE MANUFACTURING AIDS GELATINE , DEXTRANS , LIGNOSULPHONATES , SILICIC ACID , CALCIUM SILICATES , SODIUM , POTASSIUM AND CALCIUM STEARATES , INCLUDED IN ANNEX II , ARE WIDELY USED IN THE MEMBER STATES AND ARE FREE FROM HARMFUL EFFECTS FOR ANIMAL AND HUMAN HEALTH ; WHEREAS THEY SHOULD THEREFORE BE AUTHORIZED AT COMMUNITY LEVEL AND IN THIS RESPECT BE CLASSIFIED ACCORDING TO THEIR SPECIFIC EFFECTS ; WHEREAS THE PRESERVATIVE CITRIC ACID , INCLUDED IN ANNEX I , IS ALSO USED AS A COAGULANT AGENT FOR THE PREPARATION OF FEEDINGSTUFFS ; WHEREAS THE USE OF THE ANTIBIOTICS ZINC BACITRACIN AND FLAVOPHOSPHOLIPOL FOR LAYING HENS , INCLUDED IN ANNEX II , REQUIRES FURTHER EXAMINATION ; WHEREAS THEIR PERIOD OF AUTHORIZATION SHOULD THEREFORE BE EXTENDED ; WHEREAS THE SAME IS TRUE OF THE USE OF THE MANUFACTURING AIDS SILICA AND SILICATES , WITH THE EXCEPTION OF CALCIUM SILICATES ; WHEREAS , MOREOVER , IT SHOULD BE SPECIFIED WITH REGARD TO THEIR CLASSIFICATION THAT THEY BELONG TO THE GROUP OF BINDERS , ANTI-CAKING AGENTS AND COAGULANTS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ARE HEREBY AMENDED AS SET OUT IN THE FOLLOWING ARTICLES : ARTICLE 2 ANNEX I IS AMENDED AS FOLLOWS : 1 . IN PART 3 ' EMULSIFIERS , STABILIZERS , THICKENERS AND GELLING AGENTS ' , ADD : // // EEC NO // ADDITIVES // CHEMICAL FORMULA , DESCRIPTION // SPECIES OF ANIMAL // MAXIMUM AGE // MINIMUM CONTENT // MAXIMUM CONTENT // OTHER PROVISIONS // // // PPM OF COMPLETE FEEDINGSTUFFS // // E 485 // GELATINE // E 486 // DEXTRANS // **** 2 . ADD THE FOLLOWING TEXT : // // EEC NO // ADDITIVES // CHEMICAL FORMULA , DESCRIPTION // SPECIES OF ANIMAL // MAXIMUM AGE // MINIMUM CONTENT // MAXIMUM CONTENT // OTHER PROVISIONS // // // PPM OF COMPLETE FEEDINGSTUFFS // // // E 550 // LIGNOSULPHONATES // E 551 // SILICIC ACID , PRECIPITATED AND DRIED // E 552 // CALCIUM SILICATES , FREE OF ASBESTOS // EX E 470 // SODIUM , POTASSIUM AND CALCIUM STEARATES // E 330 // CITRIC ACID // // ARTICLE 3 ANNEX II IS AMENDED AS FOLLOWS : 1 . IN PART A ' ANTIBIOTICS ' FOR ' 30 JUNE 1977 ' IN THE COLUMN HEADED ' PERIOD OF AUTHORIZATION ' READ ' 31 DECEMBER 1977 ' FOR THE ITEMS NO 15 ' ZINC BACITRACIN ' AND NO 16 ' FLAVOPHOSPHOLIPOL ' WITH REGARD TO LAYING HENS . 2 . DELETE PART G ' MANUFACTURING AIDS ' AND INSERT THE FOLLOWING : // // EEC NO // ADDITIVES // CHEMICAL FORMULA DESCRIPTION // SPECIES OF ANIMAL // MAXIMUM AGE // MINIMUM CONTENT // MAXIMUM CONTENT // OTHER PROVISIONS // PERIOD OF AUTHORIZATION // // // PPM OF COMPLETE FEEDINGSTUFFS // // // 1 . // SILICA // 2 . // SILICATES , FREE OF ASBESTOS , WITH THE EXCEPTION OF CALCIUM SILICATES // ARTICLE 4 THE MEMBER STATES SHALL , NOT LATER THAN 1 DECEMBER 1977 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 5 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 11 JULY 1977 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT **** ALL SPECIES OF ANIMALS ALL FEEDINGSTUFFS L . BINDERS , ANTI-CAKING AGENTS AND COAGULANTS ALL SPECIES OF ANIMALS ALL FEEDINGSTUFFS COMPLIANCE WITH PROVISIONS OF ARTICLE 10 ( 1 ) ( B ) G . BINDERS , ANTI-CAKING AGENTS AND COAGULANTS ALL SPECIES OF ANIMALS ALL FEEDINGSTUFFS 31 DECEMBER 1978 31 DECEMBER 1978